United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
VETERANS HEALTH ADMINISTRATION,
)
SOUTHERN ARIZONA HEALTHCARE
)
SYSTEM, Tucson, AZ, Employer
)
__________________________________________ )
D.F., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-42
Issued: August 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 4, 2010 appellant filed an appeal of an August 23, 2010 nonmerit decision of
the Office of Workers’ Compensation Programs (OWCP) denying his request for an oral hearing.
Since more than 180 days elapsed since the most recent merit decision of February 18, 2010 to
the filing of this appeal, the Board lacks jurisdiction to review the merits of the claim pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing as
untimely.
1
2

5 U.S.C. §§ 8101-8193.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on and after November 19,
2008, a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On August 3, 2009 appellant, then a 43-year-old nursing assistant, filed a traumatic injury
claim alleging that on July 28, 2009 he was kicked in his chest by a patient and fell into a wall.
OWCP accepted the claim for sprain of back, lumbar region and contusion of back, left side.
Appellant experienced no lost time from work, but was assigned light-duty status.
On December 2, 2009 appellant claimed a recurrence of disability commencing
November 19, 2009 due to his July 28, 2009 injury. By decision dated February 18, 2010,
OWCP denied his recurrence claim.3
In an appeal request form dated March 5, 2010 and postmarked April 5, 2010, appellant
requested an oral hearing before OWCP’s hearing representative.
By decision dated August 23, 2010, OWCP’s Branch of Hearing and Review denied
appellant’s request for an oral hearing on the grounds that it was untimely. It exercised its
discretion and further denied his request on the basis that the issue in the case could be addressed
by requesting reconsideration from OWCP and submitting evidence not previously considered
which established that the claimed recurrence resulted from the accepted work injury.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides in pertinent part as follows:
“Before review under section 8128(a) of this title, a claimant for compensation
not satisfied with a decision of the Secretary is entitled, on request made within
30 days after the date of issuance of the decision, to a hearing on his claim before
a representative of the Secretary.”4
The claimant can choose between two formats: an oral hearing or a review of the written
record.5 The requirements are the same for either choice.6 The Board has held that section
8124(b)(1) is unequivocal in setting forth the time limitation for requesting hearings or reviews
of the written record. A claimant is entitled to a hearing or review of the written record as a
matter of right only if the request is filed within the requisite 30 days as determined by postmark
or other carrier’s date marking7 and before the claimant has requested reconsideration.8
However, when the request is not timely filed or when reconsideration has previously been

3

On March 15, 2010 appellant appealed to the Board, which he subsequently requested to be dismissed. In a
July 9, 2010 order, the Board dismissed appellant’s appeal. Docket No. 10-1091 (issued July 9, 2010).
4

5 U.S.C. §§ 8101-8193, § 8124(b)(1).

5

20 C.F.R. § 10.615.

6

Claudio Vazquez, 52 ECAB 496, 499 (2001).

7

20 C.F.R. § 10.616(a); Tammy J. Kenow, 44 ECAB 619 (1993).

8

Martha A. McConnell, 50 ECAB 129, 130 (1998).

2

requested, OWCP may within its discretion, grant a hearing or review of the written record, and
must exercise this discretion.9
ANALYSIS
OWCP denied appellant’s claimed recurrence on February 18, 2010. Appellant’s request
for an oral hearing before OWCP’s hearing representative was dated March 5, 2010 but was
postmarked on April 5, 2010. The date of his hearing request is determined by the date of the
postmark.10 Appellant’s April 5, 2010 hearing request was made more than 30 days after the
date of OWCP’s February 18, 2010 decision. Therefore, he was not entitled to a hearing as a
matter of right.
OWCP has the discretionary authority to grant a hearing even though a claimant is not
entitled as a matter of right. In its August 23, 2010 decision, OWCP properly exercised its
discretion. It considered the issue involved and denied appellant’s request for an oral hearing on
the basis that his claim on the issue of whether the claimed recurrence resulted from the accepted
work injury could be adequately addressed through the reconsideration process and the
submission of additional evidence. The Board has held that the only limitation on OWCP’s
authority is reasonableness. Abuse of discretion is generally shown through proof of manifest
error, clearly unreasonable exercise of judgment or actions taken which are contrary to both logic
and probable deduction from established facts.11 In the present case, OWCP did not abuse its
discretion in denying a discretionary hearing.
On appeal, appellant argues the merits of his case. The Board notes that it only has
jurisdiction over OWCP’s August 23, 2010 decision which denied his request for a hearing.
CONCLUSION
The Board finds that OWCP properly found that appellant had filed an untimely request
for an oral hearing.

9

Id.

10

20 C.F.R. § 10.616(a). See N.M., 59 ECAB 511 (2008) (a hearing request must be sent within 30 days of the
date of the decision for which a hearing is sought as determined by postmark or other carrier’s date marking).
11

Teresa M. Valle, 57 ECAB 542 (2006); Daniel J. Perea, 42 ECAB 214 (1990).

3

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated August 23, 2010 is affirmed.
Issued: August 1, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

